Dunbar, J.
(dissenting).—I dissent from the conclusion reached by the majority that the judgment in this case should be reduced to §5,000, or reduced at all. There is nothing in the record to indicate, much less to prove, that the verdict of the jury, which was for §10,000, was rendered under the influence of passion or prejudice. It is getting to be too common a practice, in my opinion, for courts to practically ignore the province of the jury in the assessment of damages in this kind of cases, and to act on the presumption that the damages were excessive, instead of on the proper presumption that the verdict of the jury was *63right. If the practice goes much farther in this direction the services of the jury might as well be dispensed with altogether, and the question of damages be submitted originally to the appellate court. There should be no distinction in the weight to be given to the verdict of the jury in the assessment of damages for personal injuries and their findings of fact on any other question. And yet while appellate courts universally hold that they will not disturb the findings of fact of a jury, except in case of a gross abuse of discretion, even where under the testimony the court would have come to a different conclusion, for the oft expressed and best of reasons that those questions were submitted expressly for the consideration of the jury, who come from the different walks of life, who bring to bear a diversity of experience in the affairs of men concerning facts over which men litigate, and especially because they have the advantage of meeting the witnesses face to face, and of judging from their manner of testifying, their appearance on the witness stand, willingness or unwillingness, their hesitancy or their promptness, and their many other little movements and circumstances which are convincing to the one who sees them and which cannot be reduced to paper, how much credit ought to be given to their testimony, they will in the most cavalier manner set aside a verdict which embodies a finding of fact with reference to damages, while in truth courts ought to have more hesitancy in setting this character of verdict aside than any other. For instance, in this case, the appearance of the plaintiff, who claims to be still suffering from' his injury, would greatly aid the jury in determining the truth or falsity of his statements. This appearance, together with other advantages mentioned above, this court is deprived of. I am not in sympathy with the universal invocation of those twin bugbears, ■1 passion and prejudice,” to set aside the deliberate verdict of jurors in damage cases. When *64tbe record shows that passion or prejudice (Lid, control the jury, of course the duty of the court is plain; but there must be something more than the simple assertion of these influences to raise the presumption; for I do not believe, as a rule, that jurors are controlled by such unworthy influences. And in this particular case there is nothing to justify such conclusion. The jury heard all the testimony in the case; they evidently gave credence, as they had a right to under the law, to the statements of the plaintiff with regard to his injuries; and if his statements were true the amount of damages which they assessed was not excessive. And even if this court would have come to a different conclusion, that alone, under all authority and law, would not justify it in disturbing the verdict. Add to this the fact that the verdict of the jury had been reduced to §7,000 by the judge who tried the case, so that the judgment comes here approved by the presumably dispassionate judgment of the trial judge, and it seems plain to my mind that without some prejudicial error was committed in the trial of the cause, which is not claimed by the majority, that the judgment should be affirmed.